 



EXECUTION VERSION

 

SECOND AMENDMENT TO credit agreement

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of January 31, 2014, by and among BIOSCRIP, INC., a Delaware corporation
(the “Borrower”), each of the Subsidiaries of the Borrower identified on the
signature pages hereto as a “Guarantor” (each, a “Guarantor” and, collectively,
the “Guarantors”; the Borrower and the Guarantors, each, a “Loan Party” and,
collectively, the “Loan Parties”), the Lenders party hereto, and SUNTRUST BANK,
in its capacity as administrative agent for itself and the Lenders (the
“Administrative Agent”).

 

WITNESSETH :

 

WHEREAS, the Borrower, the banks and other financial institutions and lenders
party thereto (collectively, the “Lenders”), and the Administrative Agent have
executed and delivered that certain Credit Agreement dated as of July 31, 2013
(as amended by that certain First Amendment to Credit Agreement dated as of
December 23, 2013, and as the same may be further amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”);
and

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to amend certain provisions of the Credit Agreement as set forth
herein, and the Administrative Agent and the Lenders party hereto have agreed to
such amendments, in each case, subject to the terms and conditions set forth
below.

 

NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:

 

SECTION 1.  Definitions. Unless otherwise specifically defined herein, each term
used herein (and in the recitals above) which is defined in the Credit Agreement
(as amended hereby) shall have the meaning assigned to such term in the Credit
Agreement (as amended hereby). Each reference to “hereof,” “hereunder,”
“herein,” and “hereby” and each other similar reference and each reference to
“the Agreement” and each other similar reference contained in the Credit
Agreement shall from and after the date hereof refer to the Credit Agreement as
amended hereby.

 

SECTION 2.   Amendments to Credit Agreement. The Credit Agreement is hereby
amended as follows:

 

(a)       Section 1.1 of the Credit Agreement is hereby amended by adding the
following new defined terms thereto in appropriate alphabetical order:

 

“Alternate Leverage Test” shall have the meaning set forth in Article VI.

 

“Liquidity” shall mean, on any date of determination, the sum of (a) cash and
Cash Equivalents held by the Borrower and its Subsidiaries plus (b) the
Aggregate Revolving Commitment Amount minus the aggregate Revolving Credit
Exposure of all Revolving Credit Lenders.

 

 

 

  

“Non-Core Assets” shall mean the (i) Borrower’s PBM line of business and home
health services business (including any Subsidiary principally engaged in such
businesses) and (ii) any other asset or Subsidiary which is not principally
involved in the Borrower’s provision of infusion services.

 

“Original Leverage Test” shall have the meaning set forth in Article VI.

 

“Specified Pricing Decrease Trigger” shall mean the occurrence of each of the
following: (a)(i) the Borrower shall have obtained a current corporate family
rating from (x) Moody’s is at least B2 and (y) S&P is at least B or (ii) the
Consolidated First Lien Net Leverage Ratio (whether or not then in effect) is
less than 5.00 to 1.00 calculated as of the last day of the most recently ended
Fiscal Quarter for which financial statements are required to have been
delivered pursuant to Section 5.1(b), (b) the Borrower and its Subsidiaries
shall have Liquidity of at least $50,000,000, and (c) the Borrower shall have
delivered to the Administrative Agent a certificate executed by a Responsible
Officer certifying that the conditions in the foregoing clauses (a) and (b) have
been satisfied.

 

(b)       The following defined term in Section 1.1 of the Credit Agreement is
hereby amended and restated so that it reads in its entirety as follows:

 

“Applicable Margin” shall mean, as of any date, (a) with respect to all Term B
Loans outstanding on such date, (i) prior to the occurrence of the Specified
Pricing Decrease Trigger, 5.00% per annum with respect to Base Rate Loans and
6.00% per annum with respect to Eurodollar Loans and (ii) effective as of the
second Business Day after the occurrence of the Specified Pricing Decrease
Trigger, 4.25% per annum with respect to Base Rate Loans and 5.25% per annum
with respect to Eurodollar Loans and (b) with respect to all Revolving Loans
outstanding on such date or the letter of credit fee, as the case may be, (i)
prior to the occurrence of the Specified Pricing Decrease Trigger, the
percentage per annum determined by reference to the applicable Consolidated
Total Net Leverage Ratio in effect on such date as set forth on Part A of
Schedule I and (ii) after the occurrence of the Specified Pricing Decrease
Trigger, the percentage per annum determined by reference to the applicable
Consolidated Total Net Leverage Ratio in effect on such date as set forth on
Part B of Schedule I; provided that a change in the Applicable Margin resulting
from a change in the Consolidated Total Net Leverage Ratio shall be effective on
the second Business Day after which the Borrower delivers the financial
statements required by Section 5.1(a) or (b), as applicable, and the related
Compliance Certificate required by Section 5.1(c); provided, further, that if at
any time the Borrower shall have failed to deliver such financial statements and
such Compliance Certificate when so required (after giving effect to any grace
or cure period applicable to such delivery), the Applicable Margin shall be at
Level I as set forth on Part A or Part B, as applicable, of Schedule I until
such time as such financial statements and Compliance Certificate are delivered,
at which time the Applicable Margin shall be determined as provided above. In
the event that the Consolidated Total Net Leverage Ratio reported in any
financial statement or Compliance Certificate delivered hereunder is shown to be
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered, other than with respect to a
consensual termination of this Agreement and the Commitments in connection with
the repayment in full in cash of the Obligations (other than Hedging Obligations
owed by any Loan Party to any Lender-Related Hedge Provider, Bank Product
Obligations and indemnities and other contingent obligations not then due and
payable and as to which no claim has been made)), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin based
upon the pricing grid set forth on Part A or Part B, as applicable, of Schedule
I (the “Accurate Applicable Margin”) for any period that such financial
statement or Compliance Certificate covered, then (i) the Borrower shall
promptly (but in any event within five (5) Business Days) deliver to the
Administrative Agent an updated financial statement or Compliance Certificate,
as the case may be, with a correct calculation of the Consolidated Total Net
Leverage Ratio for such period, (ii) the Applicable Margin shall be adjusted
such that after giving effect to the corrected Consolidated Total Net Leverage
Ratio, the Applicable Margin shall be reset to the Accurate Applicable Margin
based upon the pricing grid set forth on Part A or Part B, as applicable, of
Schedule I for such period and (iii) (x) in the event that the Accurate
Applicable Margin for such period is higher than the Applicable Margin in effect
prior to the adjustment described in clause (ii), then the Borrower shall
promptly (but in any event within five (5) Business Days) pay to the
Administrative Agent, for the account of the Lenders, the accrued and unpaid
additional interest owing as a result of such higher Accurate Applicable Margin
for such period and (y) in the event that the Accurate Applicable Margin for
such period is lower than the Applicable Margin in effect prior to the
adjustment described in clause (ii), then the Administrative Agent shall credit
against the Borrower’s next interest payment an amount equal to the additional
interest that accrued and was paid in excess of the interest that would have
accrued at the Accurate Applicable Margin for such period; provided, that if no
further interest payments are due hereunder, the Borrower shall not receive any
credit or have any other rights under this clause (y). The provisions of this
definition shall not limit the rights of the Administrative Agent and the
Lenders with respect to Section 2.13(c) or Article VIII.

 

2

 

 

(c)        Section 2.12(a) of the Credit Agreement is hereby amended and
restated so that it reads in its entirety as follows:

 

(a)        Promptly (but in any event within five (5) Business Days) upon
receipt by the Borrower or any of its Subsidiaries of Net Cash Proceeds in
excess of $10,000,000 in the aggregate during any Fiscal Year from any
Prepayment Event, the Borrower shall prepay the Obligations in an amount equal
to such excess Net Cash Proceeds; provided, that, no prepayment under this
Section 2.12(a) shall be required with respect to (i) Non-Core Assets that are
sold in accordance with Section 7.6(e) and (ii) Net Cash Proceeds from any other
Prepayment Event so long as (with respect to this clause (ii) only) no Event of
Default is in existence at the time of receipt of such Net Cash Proceeds, at the
election of the Borrower, to the extent that such proceeds are reinvested in the
business of the Borrower or any of its Subsidiaries within 365 days (or 366 days
in a leap year) following receipt thereof or committed to be reinvested pursuant
to a binding contract prior to the expiration of such 365 day (or 366 day in a
leap year) period and actually reinvested within 180 days after the date of such
binding contract. Any such prepayment shall be applied in accordance with
subsection (d) of this Section.

 

(d)                   Section 5.1 of the Credit Agreement is hereby amended by
deleting the “and” at the end of Section 5.1(f), deleting the “.” at the end of
Section 5.1(g) and inserting in lieu thereof “; and”, and then adding the
following new Section 5.1(h) thereto in appropriate numerical order:

 

(h)        until such time as the Borrower is in compliance with the Original
Leverage Test then applicable (regardless if the Original Leverage Test is being
tested) deliver to the Administrative Agent (who will deliver to each
private-side Lender) as soon as available and in any event within 30 days after
the end of each fiscal month of the Borrower, an unaudited consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such fiscal month
and the related unaudited consolidated statements of income and cash flows of
the Borrower and its Subsidiaries for such fiscal month and the then elapsed
portion of such Fiscal Year, setting forth in each case in comparative form the
corresponding figures for the Profit Plan for the current Fiscal Year; provided
the Administrative Agent and the Lenders acknowledge and agree that (x) the
financial statements described in this clause (h) are confidential and
constitute material non-public information of the Borrower and (y) neither the
Administrative Agent nor any other Lender (including any private-side Lender)
shall distribute or furnish a copy of all or any portion of the financial
statements described in this clause (h) to any Lender that is not a private-side
Lender other as expressly permitted under Section 10.11(iv).

 

(e)       Article VI of the Credit Agreement is hereby amended and restated so
that it reads in its entirety as follows:

 

3

 

 

 

ARTICLE VI

 

CONSOLIDATED FIRST LIEN NET LEVERAGE RATIO COVENANT

 

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding (other than Hedging
Obligations owed by any Loan Party to any Lender-Related Hedge Provider, Bank
Product Obligations and indemnities and other contingent obligations not then
due and payable and as to which no claim has been made), except with the written
consent of the Required Revolving Lenders, solely with respect to the Revolving
Loans and solely to the extent that a Revolver Covenant Triggering Event (as
defined below) has occurred, the Borrower shall not permit the Consolidated
First Lien Net Leverage Ratio as of the last day of any Fiscal Quarter
(commencing with the Fiscal Quarter ending September 30, 2013), for the period
of four (4) consecutive Fiscal Quarters ending on such date, to be greater than
the ratio set forth below opposite such Fiscal Quarter (the “Original Leverage
Test”):

 

Fiscal Quarter Ending   Consolidated First Lien Net
Leverage Ratio       September 30, 2013 through and including March 31, 2014  
6.25:1.00       June 30, 2014   6.00:1.00       September 30, 2014   5.75:1.00  
    December 31, 2014, and March 31, 2015   5.50:1.00       June 30, 2015  
5.25:1.00       September 30, 2015, and December 31, 2015   5.00:1.00      
March 31, 2016, through and including September 30, 2016   4.50:1.00      
December 31, 2016, and continuing thereafter   4.00:1.00

 

Notwithstanding the foregoing, solely with respect to any Fiscal Quarter during
the period commencing with the Fiscal Quarter ending December 31, 2013 through
and including the Fiscal Quarter ending December 31, 2014 so long as the
Borrower shall maintain, at all times during such period, Liquidity of at least
$7,500,000 (and a certification of the foregoing to the extent applicable shall
be included in each Compliance Certificate delivered by the Borrower hereunder
during such period) in lieu of complying with the Original Leverage Test, solely
with respect to the Revolving Loans and solely to the extent that a Revolver
Covenant Triggering Event (as defined below) has occurred, the Borrower shall be
in compliance with this Article VI so long as it does not permit the
Consolidated First Lien Net Leverage Ratio as of the last day of any such Fiscal
Quarter, for the period of four (4) consecutive Fiscal Quarters ending on such
date, to be greater than the ratio set forth below opposite such Fiscal Quarter
(the “Alternate Leverage Test”):

 

4

 

 

Fiscal Quarter Ending   Consolidated First Lien Net
Leverage Ratio       December  31, 2013   6.75:1.00       March 31, 2014 through
and including December 31, 2014   7.25:1.00

 

Notwithstanding the foregoing, the financial covenant set forth in this Article
VI (including the Original Leverage Test or the Alternate Leverage Test, as
applicable) shall be tested and the Borrower shall be required to comply with
this Article VI solely to the extent that, as of the last day of any Fiscal
Quarter, the aggregate outstanding principal amount of Revolving Loans and
Swingline Loans exceeds 25% of the Aggregate Revolving Commitment Amount in
effect on such date (a “Revolver Covenant Triggering Event”).

 

(f)        Section 7.1(a) of the Credit Agreement is hereby amended by deleting
the “and” at the end of Section 7.1(a)(xx), deleting the “.” at the end of
Section 7.1(a)(xxi) and inserting in lieu thereof “;”, and then adding following
new clauses Section 7.1(a) (xxii) and Section 7.1(a) (xxiii) thereto in
appropriate numerical order:

 

(xxii)      Indebtedness (other than the ABDC Obligations) of the Borrower or
any Subsidiary Loan Party that is unsecured; provided, that (A) the aggregate
principal amount of any Indebtedness outstanding under this clause (xxii) at any
time does not exceed $250,000,000 (excluding any amounts representing
capitalized or accreted interest that are added to the principal balance of such
Indebtedness after the date of issuance thereof), and (B) promptly (but in any
event within five (5) Business Days) upon receipt thereof, 100% of the Net Cash
Proceeds of such issuance of Indebtedness are used to prepay the Obligations as
follows: first, to the outstanding principal balance of the Revolving Loans,
until the same shall have been paid in full, pro rata to the Lenders based on
their respective Revolving Commitments (without a permanent reduction in the
amount of the Revolving Commitments) and second, to the outstanding principal
balance of the Term B Loans, until the same shall have been paid in full, pro
rata to the Lenders based on their Pro Rata Shares of the Term B Loans, and
applied first to the immediately succeeding eight (8) scheduled installments of
the Term B Loans on a pro rata basis and thereafter to the remaining scheduled
installments of the Term B Loans on a pro rata basis (including, without
limitation, the final payment due on the Maturity Date); and

 

(xxiii)      Indebtedness (other than the ABDC Obligations) of the Borrower or
any Subsidiary Loan Party that subject to delivery of an intercreditor agreement
in form and substance reasonably satisfactory to the Administrative Agent,
secured by Liens that are junior in priority to the Liens securing the
Obligations; provided, that (A) the aggregate principal amount of any secured
Indebtedness outstanding under this clause (xxiii) at any time does not exceed
$150,000,000 (excluding any amounts representing capitalized or accreted
interest that are added to the principal balance of such Indebtedness after the
date of issuance thereof), and (B) promptly (but in any event within five (5)
Business Days) upon receipt thereof, 100% of the Net Cash Proceeds of such
issuance of Indebtedness are used to prepay the Obligations as follows: first,
to the outstanding principal balance of the Revolving Loans, until the same
shall have been paid in full, pro rata to the Lenders based on their respective
Revolving Commitments (without a permanent reduction in the amount of the
Revolving Commitments) and second, to the outstanding principal balance of the
Term B Loans, until the same shall have been paid in full, pro rata to the
Lenders based on their Pro Rata Shares of the Term B Loans, and applied first to
the immediately succeeding eight (8) scheduled installments of the Term B Loans
on a pro rata basis and thereafter to the remaining scheduled installments of
the Term B Loans on a pro rata basis (including, without limitation, the final
payment due on the Maturity Date).

 

5

 

 

(g)          Section 7.2 of the Credit Agreement is hereby amended by adding the
following new Section 7.2(l) thereto in appropriate alphabetical order:

 

(l)        Liens securing Indebtedness incurred pursuant to Section
7.1(a)(xxiii).

 

(h)          Section 7.6 of the Credit Agreement is hereby amended by deleting
Section 7.6(e) and substituting in lieu thereof the following Section 7.6(e):

 

(e) any sale or disposition of Non-Core Assets so long as (i) at least 75% of
the aggregate consideration received in respect of such sale or disposition is
received in cash or Cash Equivalents; (ii) such sales and dispositions shall be
for fair market value; (iii) the Borrower shall be in compliance with the terms
of Article VI (whether or not then in effect), on a Pro Forma Basis after giving
effect to such sale or disposition, calculated as of the last day of the most
recently ended Fiscal Quarter for which financial statements are required to
have been delivered pursuant to Section 5.1(b) and the Borrower shall have
delivered to the Administrative Agent a certificate with applicable calculations
attached signed by a Responsible Officer certifying to the foregoing; (iv)
immediately before and after giving effect to such sale or disposition, no
Default or Event of Default shall have occurred and be continuing; and (v)
promptly (but in any event within five (5) Business Days) upon receipt thereof,
100% of the Net Cash Proceeds of such sale or disposition are used to prepay the
Obligations as follows: first, to the outstanding principal balance of the
Revolving Loans, until the same shall have been paid in full, pro rata to the
Lenders based on their respective Revolving Commitments (without a permanent
reduction in the amount of the Revolving Commitments) and second, to the
outstanding principal balance of the Term B Loans, until the same shall have
been paid in full, pro rata to the Lenders based on their Pro Rata Shares of the
Term B Loans, and applied first to the immediately succeeding eight (8)
scheduled installments of the Term B Loans on a pro rata basis and thereafter to
the remaining scheduled installments of the Term B Loans on a pro rata basis
(including, without limitation, the final payment due on the Maturity Date).

 

(i)        Schedule I of the Credit Agreement is hereby amended and restated by
Schedule I attached hereto.

 

SECTION 3.   Representations and Warranties. Each Loan Party hereby represents
and warrants to the Administrative Agent and the Lenders as follows:

 

(a)       Both immediately before and immediately after giving effect to this
Amendment, all representations and warranties of each Loan Party set forth in
the Loan Documents are true and correct in all material respects (other than
those representations and warranties (i) that are expressly qualified by a
Material Adverse Effect or other materiality, in which case such representations
and warranties are true and correct in all respects or (ii) that expressly
relate to an earlier date, in which case such representations and warranties are
true and correct in all material respect as of such earlier date).

 

(b)       No Default or Event of Default has occurred and is continuing or would
result from giving effect to the terms hereof.

 

(c)       The execution, delivery and performance by each Loan Party of this
Amendment are within such Loan Party’s organizational powers and have been duly
authorized by all necessary organizational and, if required, shareholder,
partner or member action.

 

6

 

 

(d)       This Amendment has been duly executed and delivered by each Loan Party
and constitutes valid and binding obligations of such Loan Party, enforceable
against it in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.

 

SECTION 4.   Conditions Precedent. This Amendment shall become effective only
upon satisfaction of the following conditions precedent:

 

(a)       the execution and delivery of this Amendment by each Loan Party, the
Administrative Agent and each of the Required Lenders;

 

(b)       the Borrower shall have paid to the Administrative Agent all fees
required to be paid by the Borrower under that certain Fee Letter dated as of
January 27, 2014 executed by the Administrative Agent and accepted by the
Borrower; and

 

(c)       the Borrowers shall have paid all other costs, fees, and expenses owed
by the Borrower to the Administrative Agent, including, without limitation,
reasonable attorneys’ fees and expenses.

 

SECTION 5.  Release of Claims. The Loan Parties hereby acknowledge and agree
that, through the date hereof, each of the Administrative Agent and the Lenders
has acted in good faith and has conducted itself in a commercially reasonable
manner in its relationships with the Loan Parties in connection with the
Obligations, the Credit Agreement, and the other Loan Documents, and the Loan
Parties hereby waive and release any claims to the contrary. The Loan Parties
hereby release, acquit and forever discharge the Administrative Agent and each
of the Lenders, their respective Affiliates, and their respective officers,
directors, employees, agents, attorneys, advisors, successors and assigns, both
present and former, from any and all claims and defenses, known or unknown as of
the date hereof, with respect to the Obligations, this Amendment, the Credit
Agreement, the other Loan Documents and the transactions contemplated hereby and
thereby.

 

SECTION 6.   Miscellaneous Terms.

 

(a)       Loan Document. For avoidance of doubt, the Borrower, the Lenders party
hereto, and the Administrative Agent hereby acknowledge and agree that this
Amendment is a Loan Document.

 

(b)       Effect of Amendment. Except as set forth expressly hereinabove, all
terms of the Credit Agreement and the other Loan Documents shall be and remain
in full force and effect, and shall constitute the legal and binding obligation
of the Borrower, enforceable against such Borrower Party in accordance with
their respective terms. Except to the extent otherwise expressly set forth
herein, the amendments set forth herein shall have prospective application only
from and after the date of this Amendment.

 

7

 

 

(c)       No Novation or Mutual Departure. The Loan Parties expressly
acknowledge and agree that (i) there has not been, and this Amendment does not
constitute or establish, a novation with respect to the Credit Agreement or any
of the other Loan Documents, or a mutual departure from the strict terms,
provisions, and conditions thereof, other than with respect to the amendments
contained in Section 2 above and (ii) nothing in this Amendment shall affect or
limit the Administrative Agent’s or any Lender’s right to demand payment of
liabilities owing from any Loan Party to the Administrative Agent or any Lender
under, or to demand strict performance of the terms, provisions, and conditions
of, the Credit Agreement and the other Loan Documents, to exercise any and all
rights, powers, and remedies under the Credit Agreement or the other Loan
Documents or at law or in equity, or to do any and all of the foregoing,
immediately at any time after the occurrence of a Default or an Event of Default
under the Credit Agreement or the other Loan Documents.

 

(d)       Ratification. The Borrower hereby restates, ratifies, and reaffirms
each and every term, covenant, and condition set forth in the Credit Agreement
and the other Loan Documents to which it is a party (as such terms, covenants,
and conditions are amended by Section 2 above) effective as of the date hereof.

 

(e)       No Offset. To induce the Administrative Agent and the Lenders to enter
into this Amendment and to continue to make advances pursuant to the Credit
Agreement (subject to the terms and conditions thereof), each Loan Party hereby
acknowledges and agrees that, as of the date hereof, and after giving effect to
the terms hereof, there exists no right of offset, defense, counterclaim, claim,
or objection in favor of any Loan Party or arising out of or with respect to any
of the Loans or other obligations of any Loan Party owed to the Administrative
Agent or any Lender under the Credit Agreement or any other Loan Document.

 

(f)       Counterparts. This Amendment may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed and delivered shall be deemed to be an original and all of
which counterparts, taken together, shall constitute but one and the same
instrument.

 

(g)       Fax or Other Transmission. Delivery by one or more parties hereto of
an executed counterpart of this Amendment via facsimile, telecopy, or other
electronic method of transmission pursuant to which the signature of such party
can be seen (including, without limitation, Adobe Corporation’s Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by facsimile or other electronic method
of transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability, or binding
effect of this Amendment.

 

(h)       Recitals Incorporated Herein. The preamble and the recitals to this
Amendment are hereby incorporated herein by this reference.

 

(i)        Section References. Section titles and references used in this
Amendment shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreements among the parties hereto evidenced hereby.

 

(j)        Further Assurances. The Borrower agrees to take, at the Borrower’s
expense, such further actions as the Administrative Agent shall reasonably
request from time to time to evidence the amendments set forth herein and the
transactions contemplated hereby.

 

8

 

 

(k)       Governing Law. This Amendment shall be governed by and construed and
interpreted in accordance with the internal laws of the State of New York but
excluding any principles of conflicts of law or other rule of law that would
cause the application of the law of any jurisdiction other than the laws of the
State of New York.

 

(l)       Severability. Any provision of this Amendment which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

 

(m)      Reaffirmation of Guarantors. Each Guarantor (i) consents to the
execution and delivery of this Amendment, (ii) reaffirms all of its obligations
and covenants under the Guaranty and Security Agreement and the other Loan
Documents to which it is a party, and (iii) agrees that none of its respective
obligations and covenants shall be reduced or limited by the execution and
delivery of this Amendment.

 

[SIGNATURES ON FOLLOWING PAGES]

 

9

 

 

[ex10-1_pg01.jpg] 

 



 

 

 

[ex10-1_pg02.jpg] 

 



 

 

 

[ex10-1_pg03.jpg] 

 



 

 



 

 

 

[ex10-1_pg04.jpg] 

 

 

 

 

SCHEDULE I

 

Applicable Margin

 

Part A

 

Pricing
Level   Consolidated Total Net
Leverage Ratio   Applicable Margin for
Eurodollar Loans   Applicable Margin for
Base Rate Loans I   Greater than or equal to 5.00:1.00   6.00%
per annum   5.00%
per annum II   Less than 5.00:1.00 but greater than or equal to 4.00:1.00  
5.75%
per annum   4.75%
per annum III   Less than 4.00:1.00   5.50%
per annum   4.50%
per annum

 

 

Part B

 

Pricing
Level   Consolidated Total Net
Leverage Ratio   Applicable Margin for
Eurodollar Loans   Applicable Margin for
Base Rate Loans I   Greater than or equal to 5.00:1.00   5.25%
per annum   4.25%
per annum II   Less than 5.00:1.00 but greater than or equal to 4.00:1.00  
5.00%
per annum   4.00%
per annum III   Less than 4.00:1.00   4.75%
per annum   3.75%
per annum

 

 

 

